Citation Nr: 9913668	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a June 1959 rating decision that denied service 
connection for pruritus ani was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959. 

This matter arises from a July 1998 decision by the 
aforementioned RO that denied the veteran's claim of clear 
and unmistakable error (CUE) in a June 1959 rating decision.  
The Board of Veterans' Appeals (Board) has jurisdiction over 
this matter by virtue of the veteran's notice of disagreement 
(NOD) filed in July 1998, a statement of the case (SOC) 
issued in September 1998, and a VA Form 9 ("Appeal to the 
Board of Veterans' Appeals") filed later in September 1998.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.200 et. seq. (1998).  In October 1998, the 
undersigned Member of the Board conducted a hearing at the RO 
on the matter (the October 1998 Travel Board hearing).


FINDINGS OF FACT

1.  By a June 1959 decision, the RO denied service connection 
for pruritus ani, and granted the veteran's claim of 
entitlement to service connection for hemorrhoids.  

2.  Later in June 1959, the RO notified the veteran of that 
decision and of his right to appeal the decision; however, 
the veteran failed to file a timely appeal therefrom, and 
that decision is final. 

3.  The veteran or his representative has alleged CUE in the 
June 1959 rating decision, insofar as it failed to consider 
certain in-service medical evidence of perianal itching.  

4.  The veteran or his representative has alleged CUE in the 
June 1959 rating decision, insofar as it failed to reconcile 
in-service medical evidence of perianal itching with a post-
service medical examination which found pruritus ani. 

5.  Other than the allegations of failure to consider in-
service evidence of perianal itching and failure to reconcile 
medical evidence, the veteran has not alleged that the 
correct facts as they were known at the time of the June 1959 
rating decision were not before the adjudicator at that time, 
or that the statutory or regulatory provisions extant at that 
time were incorrectly applied.

6.  The RO's failure to consider, in June 1959, certain in-
service medical evidence of perianal itching, is not the sort 
of error which (alone or in conjunction with other error), 
had it not been made, would have manifestly changed the 
outcome.

7.  The RO's failure to failure to reconcile, in June 1959, 
in-service medical evidence of perianal itching with a post-
service medical examination which found pruritus, is not the 
sort of error which (alone or in conjunction with other 
error), had it not been made, would have manifestly changed 
the outcome.


CONCLUSIONS OF LAW

1.  The RO's June 1959 rating decision was not clearly and 
unmistakably erroneous, insofar as it failed to consider 
certain in-service medical evidence of perianal itching.  
38 U.S.C.A. § 5109A (West Supp. 1998); 38 C.F.R. §§ 3.104, 
3.105 (1998).

2.  The RO's June 1959 rating decision was not clearly and 
unmistakably erroneous, insofar as it failed to reconcile in-
service medical evidence of perianal itching with a post-
service medical examination which found pruritus ani.  
38 U.S.C.A. § 5109A (West Supp. 1998); 38 C.F.R. §§ 3.104, 
3.105 (1998).

3.  Other than the allegations of failure to consider in-
service evidence of perianal itching and failure to reconcile 
medical evidence, the veteran has not submitted any viable 
claim of CUE with respect to the June 1959 rating decision.  
38 U.S.C.A. § 5109A (West Supp. 1998); 38 C.F.R. §§ 3.104, 
3.105 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reflect that on the 
January 1957 entrance examination, his anus, rectum and skin 
were found to be normal.  In May 1958, he reported for 
treatment, complaining of hemorrhoids and perianal itching of 
one year's duration, as well as intermittent rectal bleeding.  
He was noted to have been conservatively treated with 
tetracaine ointment.  Proctologic examination revealed 
internal hemorrhoids, and the veteran was hospitalized for a 
hemorrhoidectomy on May 28, 1958.  The May 29, 1958 report of 
the operation reflects that a hemorrhoid was found at the 
time of surgery.  During the balance of his hospitalization, 
he underwent periodic sitz baths, and his rectal area was 
noted to be looking well on June 2, 1958.  He was discharged 
on June 9, 1958 with orders that he be placed on temporary 
profile for two weeks.  His diagnosis on discharge was 
"condition after operation (hemorrhoidectomy)," with his 
condition described as temporary.  June 12 and 23, 1958 
treatment notes reflect that the veteran was healing well, 
and the latter note indicated that there was no need for him 
to return for treatment.  Thereafter, the service medical 
records are silent for any rectal or perirectal complaint, 
treatment, or diagnosis until the February 1959 separation 
examination report, which reflects that the examiner found a 
small external hemorrhoid.  

In May 1959, the veteran filed a claim of entitlement to 
service connection for hemorrhoids.  A June 1959 VA 
examination report reflects that he presented with complaints 
of hemorrhoids (without prolapsing), occasional bleeding with 
definition, occasional constipation, and itching at his 
rectum "with hot weather."  An examiner noted a history of 
an in-service hemorrhoidectomy.  Proctologic examination 
revealed, inter alia, moderate excoriation of the 
intergluteal folds, penis, and anal areas, but no hemorrhoid 
was noted.  The pertinent diagnoses were (1) pruritic ani, 
etiology unknown, (2) hemorrhoids, intermittent, not 
symptomatic at that time, and (3) a hypertrophic anal 
follicle at 6 o'clock.  (Pruritus is "localized or 
generalized itching due to irritation of sensory nerve 
endings from organic or psychogenic causes;" pruritus ani is 
"pruritus of the anal region."  Stephens v. Principi, 3 Vet. 
App. 513, 514 (1992).)  A notation on the examination report 
reflects that the claims folder had been sent to the VA 
clinic for the examination. 

At time of discharge examination, the RO entered the rating 
decision which the veteran now collaterally attacks.  The 
issue framed for adjudication was entitlement to service 
connection for hemorrhoids.  The adjudicators noted the 
current examination, and its finding of moderate, 
occasionally symptomatic hemorrhoids.  The rating decision 
noted that "current examination" reflected that the veteran 
was "diagnosed as having pruritus ani etiology undetermined 
and not shown to be secondary to his hemorrhoid condition," 
and noted that there was no evidence of pruritus ani during 
service.  The rating decision granted service connection for 
hemorrhoids, internal and external, but denied service 
connection for pruritus ani.  Later in June 1959, the RO sent 
a letter to the veteran at his then last known address, 
notifying him of that decision and his right to appeal.  The 
record does not reflect that he submitted a NOD with respect 
to that decision within one year of the date of the RO's 
letter.  

In May 1995, the veteran submitted a claim for an increased 
rating for hemorrhoids, which the RO denied.  The veteran 
appealed to the Board.  In February 1997, Board Member George 
R. Senyk conducted a Travel Board hearing on the increased 
rating matter (February 1997 Travel Board hearing), during 
which the representative raised, for the first time, the 
claim of CUE in the June 1959 rating decision.  [February 
1997 Transcript (Tr.) pp. 2-3.]  The Board remanded the 
increased rating claim in April 1997, noting that the veteran 
had pruritus ani at that time, but that it was "unclear" 
from the record whether the pruritus ani was related to his 
service-connected hemorrhoids.  

In November 1997, the veteran underwent a VA examination, 
pursuant to the Board's remand instructions.  The report of 
that examination reflects that the examiner related a current 
diagnosis of pruritus ani to the hemorrhoids that the veteran 
experienced during military service.  In January 1998, the RO 
issued a supplemental SOC (SSOC), which continued the 
noncompensable evaluation for hemorrhoids, but did so with 
reference to the diagnostic code for pruritus ani.  
Thereafter, the RO returned the case to the Board.  In its 
April 1998 decision, the Board granted a 10 percent rating 
for hemorrhoids "with pruritus ani."  In the introduction 
to the decision, the Board noted that the RO, by its January 
1998 SSOC, "recognized pruritus ani as service-connected and 
related to the veteran's hemorrhoid," and essentially asked 
the RO to enter a formal rating decision to implement the 
grant of service connection for pruritus ani.  In a July 1998 
rating decision, the RO granted service connection for 
pruritus ani, and evaluated it under Diagnostic Code 7337, 
which provides that pruritus ani is to be rated "for the 
underlying condition" - in this case, hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7337 (1998).

The applicable legal criteria in this case provides that a 
decision of a duly constituted agency of original 
jurisdiction (including a RO) shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence in file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  38 C.F.R. § 3.104(a) 
(1998); see 38 C.F.R. § 20.3 (1998).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities, or except as provided by 38 C.F.R. § 3.105.  Id.  
Cf. 38 U.S.C.A. §§ 511, 7101 et. seq. (West 1991 & Supp. 
1998).  Title 38 C.F.R Section 3.105 provides that previous 
determinations which are final and binding, including 
decisions as to service connection, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1998); 
see 38 U.S.C.A. § 5019A (West Supp. 1998) (codifying 
38 C.F.R. § 3.105); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has addressed the question of determining 
when there is CUE present in a prior decision.  In this 
regard, the Court has propounded a three-pronged test.  These 
are (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

... CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).

Here, the June 1959 rating decision became final due to the 
lack of a timely appeal following the veteran's notification 
of that decision.  See 38 U.S.C.A. §§ 4004, 4005 (West 1954 & 
Supp. 1958); 38 C.F.R. § 19.2 (1958).  Thus, that decision 
shall not be subject to revision on the same factual basis 
unless provided for by 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  The veteran and his representative advance 
several arguments as to why they believe that the June 1959 
denial of service connection for pruritus ani was clearly and 
mistakably erroneous, and is thus subject to reversal 
pursuant to 38 C.F.R. § 3.105(a).  These arguments fail for 
the following reasons.  

First, during the February 1997 Travel Board hearing, the 
representative contended that the June 1959 rating decision 
constituted CUE because it disregarded a diagnosis of 
pruritus ani in the service medical records.  [February 1997 
Tr. pp. 2-3.]  This contention is factually incorrect, 
because there is no diagnosis of pruritus ani in the service 
medical records.  However, it is true that the rating 
decision noted that there was "no evidence" of pruritus ani 
during service, when in fact there was evidence of perianal 
itching noted in the service medical records, which were of 
record in June 1959, and were addressed by the RO at that 
time.  The Board concludes that the RO's misstatement of fact 
effectively denied the existence of the evidence of perianal 
itching, and thus, the representative has framed a valid CUE 
claim in this respect.  See Russell, 3 Vet. App. at 316, 319 
(allegation of CUE in RO finding of "no evidence" of 
hearing loss in service, in light of service audiometric 
report reflecting hearing loss, held to be valid CUE claim.) 

Nevertheless, finding a proper pleading of CUE does not end 
the Board's inquiry, because it must determine on the merits 
whether such error rose to the level of CUE.  Russell at 320.  
Here, even if the RO's statement is considered error, this is 
not the sort of error which, had it not been made, would have 
"manifestly" changed the outcome.  Id.  Indeed, even if the 
RO had considered the service medical records in June 1959, 
there was sufficient evidence in the file for a reasonable 
trier of fact to conclude that any perianal itching that the 
veteran experienced during service was acute, and that the 
pruritus ani found in June 1959 was unrelated to either 
service or service-connected hemorrhoids.  Specifically, the 
June 1959 VA examiner noted that the etiology of the pruritus 
ani was uncertain, based on the veteran's then-current 
complaints of pruritus ani with hot weather.  When considered 
in light of the in-service complaints of perianal itching for 
approximately one year, which might tend to show itching 
regardless of the weather, the VA examiner (and VA 
adjudicators) would have had sufficient reason to question 
the likelihood of an etiologic link between in-service 
itching and post-service pruritus ani.  Moreover, the service 
medical records contain no complaints of perianal itching 
after the May 1958 hemorrhoidectomy, after which the veteran 
was placed on "temporary" profile, and was noted to be well 
healed and without need of further treatment.  Also, contrary 
to the representative's contention [October 1998 Tr. p. 4], 
perianal itching was not "always" noted along with 
hemorrhoids in the service medical records; the separation 
examination report reflects a finding of hemorrhoids, but is 
silent as to pruritus.  Similarly, the June 1959 VA 
examination revealed pruritus ani, but no hemorrhoid.  
Furthermore, more than a year elapsed from the conclusion of 
the surgery to the June 1959 VA examination, a gap in time 
which might tend to disprove any link between pruritus ani 
and service.  In short, the record in June 1959 lacked 
competent, affirmative evidence as to the etiology of the 
pruritus observed at that time.  Therefore, the veteran has 
not indicated how any mistake by the RO adjudicators, such as 
failing to note the service medical records of perianal 
itching, was the type of manifest error which would compel a 
reversal of the RO's decision.  See Grover v. West, 12 Vet. 
App. 109 (1999) (where final RO denial of service connection 
mischaracterized service medical evidence, no CUE resulted, 
because lack of contemporaneous medical evidence to link the 
claimed disability to service rendered the error harmless); 
see also Eddy v. Brown, 9 Vet. App. 52, 58 (1998) (ROs were 
not required to discuss evidence considered in decision 
entered prior to February 1990).  Thus, the failure to 
consider the in-service notation of perianal itching was not 
CUE.

Secondly, the representative contends that the rating board 
had a duty to reconcile the varying medical reports regarding 
pruritus ani [October 1998 Tr. p. 5].  This argument frames a 
valid claim of CUE only because it appears that the RO 
effectively denied the existence of the in-service perianal 
itching.  However, for the reasons set forth above, even if 
the RO failed to reconcile the reports, the failure to do so 
does not compel the conclusion that a manifestly different 
result would have obtained but for the alleged failure.  
Therefore, even if the reconciliation error is considered in 
conjunction with the RO's failure to consider the in-service 
evidence of itching, there is no manifest error which would 
amount to CUE.

Thirdly, the representative contends that the June 1959 
rating decision misstated the contents of the June 1959 VA 
examination report, in that the decision stated that 
"current examination shows [sic]" that the veteran was 
"diagnosed as having pruritus ani etiology undetermined and 
not shown to be secondary to his hemorrhoid condition."  
[Italics added.]  However, the representative fails to 
explain why the italicized quotation reflects the RO's 
misapprehension of the facts, instead of reflecting a 
statement of the adjudicator's permissible inference that the 
examination report tended to show a lack of relation between 
the pruritus and the service-connected hemorrhoids (as 
indicated by the rating decision's use of different tenses 
for the verb "show.")  Thus, the representative's 
allegation fails to indicate, with sufficient particularity, 
how the June 1959 rating decision was "clearly" and 
"unmistakably" erroneous.  See Fugo.

Fourthly, the veteran and the representative each contend 
that the June 1959 decision constitutes CUE because the RO 
failed to return, as inadequate, the report of the June 1959 
VA examination.  See July 1998 NOD and October 1998 Travel 
Board hearing transcript [Tr. p. 5].  In turn, they assert 
that the examination was inadequate because the report failed 
to provide a diagnosis [October 1998 Tr. pp. 5, 13] (which is 
factually incorrect - it did), and because it failed to 
identify any etiology of the pruritus ani found [October 1998 
Tr. pp. 5-6].  However, they point to no legal or regulatory 
basis which suggests that the examination was rendered 
inadequate due to the examiner's notation of "unknown" 
etiology.  Although the representative contends that the 
examiner should have reviewed the pruritus in relation to its 
entire history [October 1998 Tr. p. 5], there is no 
allegation as to how  the examiner failed to do that.  
Indeed, the examiner noted the in-service hemorrhoidectomy, 
and he had the claims folder available for review.  His 
conclusion of unknown etiology is not manifestly inconsistent 
with the service medical records.  Thus, it appears that the 
representative simply disagrees with the examiner's 
conclusion.  See Damrel v. Brown, 6 Vet. App. 242 (1994) (an 
allegation that an RO misevaluated and misinterpreted the 
evidence available to it at the time of the final prior 
determination is not the type of error subject to CUE).  
These claims are insufficiently particular to frame a valid 
claim of CUE.  The veteran raises similar contentions in his 
September 1998 Form 9, in which he questions the "judgment" 
of the June 1959 VA examiner, but the crux of this allegation 
is that VA failed in its duty to assist.  Even if true, such 
an allegation is insufficient to form the basis of a CUE 
claim.  Caffrey v. Brown, 6 Vet. App. 377 (1994)(failure in 
duty to assist cannot constitute CUE). 

Fifthly, in the July 1998 NOD, the veteran contended that the 
June 1959 decision constitutes CUE because the RO failed to 
apply VA regulations regarding the evaluation of pruritus 
ani.  However, such regulations would only have applied if 
service connection had already been in effect.  See 
38 U.S.C.A. § 355 (West 1954 & Supp. 1958); 38 C.F.R. § 3.150 
(1958).  As service connection for pruritus ani was not in 
effect until 1998, the veteran's contention is inapposite.  
Otherwise, the contentions of record are merely vague 
allegations of VA's failure to comply with unspecified 
statutes and regulations, which are insufficiently particular 
to frame a valid CUE claim.  

Testimony and other evidence which were not in the file at 
the time of the June 1959 decision are not relevant to the 
determination of whether that decision was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.104(a) (1998); 
Russell.  Thus, the representative's contention that the 
analysis made by the Board in its 1998 decision "could 
have" been made by the RO in June 1959, and his concerns 
regarding missing VA treatment records, ostensibly generated 
in the 1960's [Tr. p. 11], are inapposite.  

Under the circumstances, the Board concludes that to the 
extent that the veteran alleges that the RO committed CUE in 
it June 1959 decision, by failing to either consider in-
service evidence of perianal itching or reconcile medical 
evidence, his claim fails on the merits for lack of 
persuasiveness.  In  reaching this conclusion, the Board has 
considered these errors alone and in conjunction with other 
errors alleged.  In all other respects, the veteran and his 
representative have failed to reasonably raise a viable claim 
of CUE.


ORDER

The veteran's claim of clear and unmistakable error in the 
June 1959 rating decision is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

